CONCURRING OPINION.
BROWN, J.
-I cannot vote to affirm the judgment .of the circuit court in this case, because, to my mind, it presents a shocking example of injustice.

Precedents Cases.

■Concretely stated the judgment and facts upon which it is based are as follows: King loaned his money in good faith to save the home of some needy neighbors, to-wit, several fatherless children. The money thus loaned saved the Berry home until her children (the plaintiffs) were grown and able to protect it. Then, after King himself was stricken down by the Grim Reaper, the plaintiffs whom he befriended while living have caused his administrators to be summoned to a place where even-handed justice is supposed to be administered, and there the loan declared void and King’s estate mulcted with a bill of costs.
*707I do not mean to speak unkindly of the learned jurist who rendered the judgment below. The able opinion of my Brother Bond demonstrates that said judgment is supported by the decisions of many appellate courts — perhaps it is sustained by what is known as the current of the authorities. A careful reading of those same “current of authorities” only demonstrates to my mind the fact that injustice has too often been permitted to occupy the seat of honor in the temple of justice, while courts of chancery, fettered and shackled by ill-considered precedents, have overridden their own consciences in order to travel in the footsteps of their predecessors. Why should a court of equity circumscribe its own powers and hedge itself about with so many technical rules that it must turn a deaf ear when justice cries out for relief against a self-evident wrong?
I have great respect for the learning of the fathers and their efforts to administer equity according to uniform rules. Uniformity is a thing much to be desired in the administration of both law and equity, but the arm of a court of equity should be long enough to right every wrong which it is called upon to redress, and for which the law affords no remedy.
The judgment nisi is so clearly for the wrong party that I would vote to reverse it though it were supported by eVery case adjudicated since the days of Justinian. If this deed of trust was brought forward as a link in a chain of title in an action at law it would, of course, be rejected, but the plaintiffs have called into •action the extraordinary powers of a court of equity and should have meted out to them what a court of conscience finds they are entitled to — no more, and no less.
I approve the opinion of our learned Commissioner, except that it should be modified so as to specifically direct the trial court to enter judgment in favor of the defendants for the amount of the debt *708due on the last deed of trust executed to King by Stigall as trustee.